IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
               IN AND FOR NEW CASTLE COUNTY

IN RE ASBESTOS LITIGATION: )
                              )
MICHAEL JAMESSON,             )
                              )
                  Plaintiff,  )
                              )
v.                            )
                              )
REICHHOLD, INC.,              )    C.A. No. 12C-03-149 ASB
                              )
and                           )
                              )
GENERAL ELECTRIC CO.,         )
                              )
                  Defendants, )

ROGER GORDON,                  )
                               )
                    Plaintiff, )
                               )
v.                             )   C.A. No. 11C-09-132 ASB
                               )
REICHHOLD, INC.,               )
                               )
                    Defendant, )

ANNA ROSE HARTGRAVE,           )
                               )
                    Plaintiff, )
                               )
v.                             )   C.A. No. 09C-07-303 ASB
                               )
REICHHOLD, INC.,               )
                               )
                    Defendant, )
YVONNE WEAVER,                     )
                                   )
                        Plaintiff, )
                                   )
v.                                 )       C.A. No. 09C-02-063 ASB
                                   )
REICHHOLD, INC.,                   )
                                   )
                        Defendant. )


                           Submitted: July 24, 2014
                           Decided: August 21, 2014


                 MEMORANDUM OPINION AND ORDER



         Upon Defendants, Reichhold, Inc.’s and General Electric Co.’s,
                      Motions for Summary Judgment,
              GRANTED IN PART AND DENIED IN PART.


Raeann Warner, Esquire, Elizabeth Lewis, Esquire, Jacobs & Crumpler, P.A.,
Wilmington, Delaware, David C. Thompson, Esquire, David C. Thompson, P.C.,
Grand Forks, North Dakota, Attorneys for Plaintiffs.

Margaret E. Juliano, Esquire, Obermayer Rebmann Maxwell and Hippel, LLP,
Wilmington, Delaware, Robert E. Thackston, Esquire, Susan E. Egeland, Esquire,
and Todd A. Martin, Esquire, Hawkins Parnell Thackston & Young LLP, Dallas,
Texas, Attorneys for Defendant Reichhold, Inc.

Beth E. Valocchi, Esquire, Allison L. Texter, Esquire, Swartz Campbell, LLC,
Wilmington, Delaware, Attorneys for Defendant General Electric Co.




WALLACE, J.
    I.      INTRODUCTION

          These actions arise from alleged exposure of four separate Plaintiffs —

Michael Jamesson (“Mr. Jamesson”), Roger Gordon (“Mr. Gordon”), Anna Rose

Hartgrave (“Ms. Hartgrave”) and Yvonne Weaver (“Ms. Weaver”) (collectively

“Plaintiffs”) — to asbestos-containing products produced and/or supplied by

Defendants Reichhold, Inc. (“Reichhold”) and General Electric Co. (“GE”) 1

(collective “Defendants”). Plaintiffs’ exposure to asbestos-containing materials

allegedly occurred during the various time periods that they worked for Square D

Company (“Square D”) (n/k/a Schneider Electric) at its Cedar Rapids, Iowa plant.

After a careful review of the record, including Plaintiffs’ supplemental expert

reports and affidavits, the Court GRANTS both Defendants summary judgment as

to Messers. Jamesson’s and Gordon’s claims and DENIES Defendant Reichhold’s

request for summary judgment as to Ms. Hartgrave and Ms. Weaver.

    II.     FACTUAL AND PROCEDURAL BACKGROUND 2

          A. The Square D Cedar Rapids Plant

          The Square D Cedar Rapids plant manufactured and assembled electrical

circuit breakers. Beginning in approximately 1958, some of the component parts
1
       Mr. Jamesson is the sole Plaintiff here alleging exposure to any GE asbestos-containing
product.
2
       Where there is a factual dispute, all reasonable inferences have been resolved in favor of
the non-moving parties – here Plaintiffs. Herring v. Ashland, Inc., 2008 WL 4444555, at *2
(Del. Super. Ct. Oct. 1, 2008); In re Asbestos Litig., 509 A.2d 1116, 1122 (Del. Super. Ct. 1986).


                                              -1-
for the circuit breakers were fabricated using various molding compounds, some of

which unquestionably contained asbestos. The circuit breakers were assembled in

Square D’s molding department by automatic, semi-automatic or manual hydraulic

presses.3

      The automatic presses ran on a cycle, and would do so throughout an entire

shift with little handwork required. The manual presses required an employee –

usually a female plant employee – to open and close the presses to remove

completed parts and refill the compound material. 4 Employees would not have to

manually open and close semi-automatic presses, as those also operated on a timer;

but the workers would have to remove the finished part, blow off any residue

(“flash”), and refill the molding compound to reset the machine. 5 At the time of

the Cedar Rapids plant’s peak performance, there were approximately fifty-five

automatic presses and eighteen semi-automatic or manual presses. The entirety of

the plant was approximately 112,000 square feet.

       The different types of presses were grouped by like kind and those

groupings were usually separated in the plant by large vinyl curtains.                The

automatic presses were large and varied in size, weighing from twenty tons to

3
       Pltf Hartgrave’s Opp. to Reichhold’s MSJ, Ex. B, Deposition of William Hodina, Sept.
17, 2012, 34:11-35:13.
4
      Id. at 35:5-13.
5
      Id. at 35:14-24.

                                           -2-
approximately three hundred tons and were roughly four feet wide by seven or

eight feet tall. 6 The manufacturing area was separated from other areas of the plant

– such as the tool room, the receiving dock, or the punch press area – by cement

block walls.

      Reichhold manufactured chrysotile asbestos-containing molding compounds

from about 1964 to 1980. Reichhold also produced asbestos-free compounds

during the same time period.

      During the periods in question here, GE produced both an asbestos-

containing phenolic molding compound – bearing the designation “GE 12983” – as

well as non-asbestos alternatives. There are no existing records evidencing a

purchase of GE asbestos-containing material by Square D. Nor are there any

records demonstrating any shipment of asbestos-containing material from GE to

the Cedar Rapids plant.

      William Vosdingh, a molding process engineer at the Cedar Rapids plant,

testified that he recalled only asbestos-free GE molding compounds during his time

with Square D.7        GE stopped manufacturing asbestos-containing compounds

altogether by 1972.        Both the asbestos-containing and asbestos-free molding

compounds produced by GE resembled black pellets. Mr. Jamesson, the only


6
      Id. at 38:8-41:18.
7
      GE MSJ, Ex. C, Deposition of William Vosdingh, Nov. 30, 2011, 205:21-206:8.

                                          -3-
Plaintiff to bring action against GE, never recalled seeing any GE products during

his time at Square D. 8 And he further testified that he could never determine by

sight whether a particular molding compound contained asbestos. 9

      The molding department was a story and a half high and contained about

thirty-six automatic presses. No fewer than seven different molding compounds

were used in the presses, including Reichhold brand. 10

      Reichhold product designation 25310 (“Reichhold 25310”) – an “asbestos-

containing phenolic molding compound” 11 – was commonly used in the industry to

manufacture circuit breaker bases and covers,12 though it is likely that Reichhold

products made up but a small percentage of the total molding compound used at

the Cedar Rapids plant. That said, the Reichhold 25310 was shipped to Square D

in 50-pound tan bags, forty bags to a pallet. 13 Those bags bore Reichhold’s name

in red lettering. The molding compound was granular, similar to coarse sand. A

forklift would lift a full pallet of molding compound ten or twelve feet off the

8
      GE’s MSJ, Ex. B, Deposition of Michael Jamesson, Aug. 20, 2013, 52:5-16; 104:1-10.
9
      Id. at 52:17-22.
10
       Pltf Weaver’s Opp. to Reichhold’s MSJ, Ex. I, Deposition of Thomas R. Madden, Feb.
14, 2012, 202:16-203:13.
11
       Pltf Hartgrave’s Opp. to Reichhold’s MSJ, Ex. B, Deposition of William Hodina, Sept.
17, 2012, 42:25-44:25.
12
      Id. at 60:1-17.
13
      Id. at 50:1-16.

                                           -4-
ground, and a plant worker would cut the sacks, dumping the compound into a

press’s hopper.14 Twenty-eight presses were filled that way each work shift; other

presses were filled multiple times throughout a shift.

      The process of filling a press with molding compound created airborne dust.

This dust had the appearance of a “blue haze” and would remain in the air for

several hours after each round of compound was dumped into the presses’

hoppers. 15   More than a hundred fans were located throughout the molding

department and they blew the dust around that entire area. This dust was circulated

further when the presses were opened at the end of a cycle and the machines were

cleaned off with air hoses and brooms. 16 Significant amounts of dust would

accumulate in the molding department from the operation and cleaning of the

presses. That dust often collected on pipes, beams, and light fixtures throughout

that department’s worksite. 17 During shifts, the dust was so prevalent that clothing

would be permanently stained black. And employees would expectorate residue

long after a shift had ended.18



14
      Id. at 54:2-14.
15
      Id. at 58:15-59:12.
16
      Id. at 66:14-67:24; 69:18-70:21.
17
       Pltf Weaver’s Opp. to Reichhold’s MSJ, Ex. C, Deposition of Lawrence McGurk, Nov.
29, 2011, 50:3-23.


                                          -5-
      B. Michael Jamesson

      Michael Jamesson was diagnosed with lung cancer. Mr. Jamesson was a

smoker for approximately fifty years, which all agree was a substantial

contributing factor to his cancer.19 He began as a laborer at the Cedar Rapids plant

in 1968 and remained in that position for about a year. As a laborer, Mr. Jamesson

was responsible for cleaning up all areas of the plant and performing any other

tasks that were required, such as rearranging shelving or other configurations of

equipment at the plant. 20 After his one year as a laborer, Mr. Jamesson moved into

the shipping and receiving department. He remained there for approximately ten

years. In shipping and receiving, Mr. Jamesson was responsible for receiving

incoming packages, stocking products after delivery, and transporting products to

the various other departments, including the molding areas.21 The only molding

product manufacturer that Mr. Jamesson recalled was Plenco. 22 Mr. Jamesson also

worked for approximately one year in the plating department, though he stated that

he did not believe that he was exposed to asbestos during his time there. 23


18
      Id. at 34:4-14; 49:4-25.
19
      Def Reichhold’s MSJ, Ex. V, Medical Report of Jerrold L. Abraham, M.D., May 1, 2013.
20
      GE’s MSJ, Ex. B, Deposition of Michael Jamesson, Aug. 20, 2013, 36:15-37:18.
21
      Id. at 37:22-38:3.
22
      Id. at 38:4-6.


                                          -6-
       C. Roger Gordon

       Roger Gordon was Mr. Jamesson’s supervisor for approximately six months

when Mr. Jamesson began working at the Cedar Rapids plant in 1968.                          No

additional evidence has been produced concerning where Mr. Gordon worked

while at Square D or any instances – if there are any – in which he may have been

exposed to any asbestos-containing product attributable to either Defendant.

       D. Anna Rose Hartgrave

       Anna Hartgrave died of lung cancer in 2009.                 She was a smoker for

approximately thirty years, which was a factor in her development of lung cancer.

Ms. Hartgrave did not give a deposition in this case, but evidence of her work

history has been derived from co-worker testimony. Ms. Hartgrave worked at

Square D from 1962-1982 and held a variety of jobs:                   Bakelite part cleaner

machine operator, metal punch press department worker, and molding department

worker. 24




23
       Id. at 40:4-24; 50:13-18.
24
        Reichhold’s MSJ, Ex. D, Deposition of Sandra Brown, 39:14-40:19; Reichhold’s MSJ,
Ex. F., Deposition of Karl Kistler, Aug. 9, 2011, 28:18-20; Pltf Hartgrave’s Opp. to Reichhold’s
MSJ, Ex. C, Deposition of Roy Duncan, May 1, 2012, 31:1-16; 71:18-22 (Mr. Duncan recalled
someone named “Anna Hartman,” not “Anna Hartgrave,” who worked in the cleaning and
molding departments.); Pltf Weaver’s Opp. to Reichhold’s MSJ, Ex. C, Deposition of Lawrence
McGurk, Nov. 29, 2011, 57:15-21.

                                             -7-
        E. Yvonne Weaver

        Yvonne Weaver died of lung cancer in 2008. Weaver also was a smoker;

she for approximately fifty years. And her smoking also was a factor in her

development of lung cancer. She worked as a phenolic molding machine operator

from the time she started at Square D in 1957 until her retirement approximately

forty years later. Ms. Weaver worked with the larger manual molding machines –

a job that, back then, was reserved primarily for the plant’s female employees. She

worked in the punch press room and the plating department as well.25

     III.   LEGAL STANDARD

        “Under the rule now well established in this jurisdiction, there is no ‘right’

to a summary judgment. Unless th[is] [ ] Court is reasonably certain that there is

no triable issue, it is within the [ ] Court’s discretion to decline to decide the merits

of the case in a summary adjudication, and to remit the parties to trial. No right is

thereby violated, the seemingly mandatory language of [Superior Court Civil] Rule

56 notwithstanding.”26

        Summary judgment should be granted under Rule 56, however, upon a

showing that “there is no genuine issue as to any material fact and that the moving

25
       Pltf Weaver’s Opp. to Reichhold’s MSJ, Ex. C, Deposition of Lawrence McGurk, Nov.
29, 2011, 38:17-39:7; 57:7-14.
26
       Cross v. Hair, 258 A.2d 277, 278 (Del. 1969) (internal citations omitted); Empire of
America v. Commercial Credit, 551 A.2d 433, 435 (Del. 1988) (citing Cross, 258 A.2d at 278)
(“There is no right to summary judgment.”).

                                           -8-
party is entitled to judgment as a matter of law.” 27 But summary judgment will

not be granted if there is a material fact in dispute or if “it seems desirable to

inquire thoroughly into [the facts] to clarify the application of the law to the

circumstances.”28 In considering a summary judgment motion, “[a]ll facts and

reasonable inferences must be considered in a light most favorable to the non-

moving party.” 29

      When deciding a summary judgment motion, the Court must identify

disputed factual issues whose resolution is necessary to decide the case, but the

Court must not decide those issues.30 Instead, the Court must evaluate all facts in a

light most favorable to the non-moving party, and determine whether there is a

genuine issue of material fact requiring a trial. 31          And summary judgment is

inappropriate where the record reasonably indicates that material issues of fact

exist or if the Court determines that it does not have sufficient facts to enable it to

apply the law to the facts before it.




27
      Super. Ct. Civ. R. 56(c).
28
      Ebersole v. Lowengrub, 180 A.2d 467, 469 (Del. 1962).
29
      Nutt v. A.C. & S. Co., Inc., 517 A.2d 690, 692 (Del. Super Ct. 1986).
30
      Merrill v. Crothall-American, Inc., 606 A.2d 96, 99 (1992).
31
      Id.

                                             -9-
      But as the Delaware Supreme Court has recently observed in Edmisten v.

Greyhound Lines, Inc.: 32

      Viewing the facts and reasonable inferences in the light most
      favorable to the non-moving party, if an essential element of the non-
      movant’s claim is unsupported by sufficient evidence for a reasonable
      juror to find in that party’s favor, then summary judgment is
      appropriate. In asbestos-related products liability tort litigation, the
      plaintiff’s threshold burden is to show that a particular defendant’s
      asbestos containing product was [the cause of his harm]. 33

Any inferences which are to be drawn in favor of the non-moving party must be

based upon sufficient facts, such that the inference does not rise to the level of

mere surmise, conjecture or speculation. This Court explained this most succinctly

in In re Asbestos Litigation (Helm):34

      The Court must decline to draw an inference for the non-moving party
      if the record is devoid of facts upon which the inference reasonably
      can be based. “Where there is no precedent fact, there can be no
      inference; an inference cannot flow from the nonexistence of a fact, or
      from a complete absence of evidence as to the particular fact.” Nor
      can “[a]n inference [ ] be based on surmise, speculation, conjecture, or
      guess, or on imagination or supposition.”35




32
      2012 WL 3264925 (Del. Aug. 13, 2012).
33
      Id. at *2 (internal citations omitted).
34
      2007 WL 1651968 (Del. Super. Ct. May 31, 2007) as corrected (June 25, 2007).

35
      Id. at *16 (quoting 32A C.J.S. Evidence § 1341 at 763 (1996)).

                                                - 10 -
     IV.     DISCUSSION

       A. Proximate Cause

       Iowa substantive law applies here. 36 Under Iowa law, “a plaintiff in a

products liability case must prove that the injury-causing product was a product

manufactured or supplied by the defendant.” 37 Iowa has expressly rejected market

share liability, reasoning that it would be inequitable to require manufacturers “to

pay or contribute to payment for injuries which their product may not have

caused.” 38     An asbestos plaintiff bears the burden of establishing a causal

connection between the defendant’s alleged negligence and the injuries he or she

suffered. 39 “The conduct of a party is a proximate cause of damages when it is a

substantial factor in producing damages and when the damages would not have

happened except for the conduct.”40 Of course, questions of proximate cause are

generally reserved for the jury. 41


36
        Order Granting Def’s Mot. to Establish Applicable Law (Trans. I.D. 54733034);
Memorandum of Plaintiff Jamesson in Opposition to Def. Reichhold, Inc.’s MSJ, at 7 (Trans.
I.D. 54931286); Memorandum of Plaintiff Weaver in Opposition to Def. Reichhold, Inc.’s MSJ,
at 7 (Trans. I.D. 43507439).
37
       Mulcahy v. Eli Lilly & Co., 386 N.W.2d 67, 76 (Iowa 1986).
38
       Id.
39
       Spaur v. Owens-Corning Fiberglas Corp., 510 N.W.2d 854, 858 (Iowa 1994).
40
        Johnson v. Interstate Power Co., 481 N.W.2d 310, 323 (Iowa 1992) (citing I Iowa Civil
Jury Instructions 700.3 (1991)).


                                           - 11 -
         Iowa has adopted the causation standard found in the Restatement (Third) of

Torts: Liability for Physical Harm. 42 In applying the Restatement (Third) standard,

Iowa courts recognize that in most cases involving physical harm a reasonable duty

of care exists; it is for the fact-finder, therefore, “to consider the specific facts and

circumstances to determine if the actor breached the duty.” 43

         And Iowa courts have recognized the utility of the Lohrmann44 standard –

i.e., the oft-utilized frequency, regularity, and proximity test – for determining, in

asbestos-exposure cases, the sufficiency of the evidence in order to satisfy the

substantial factor requirement. But they have refused to apply Lohrmann as “a

minimum threshold level of proof required under each prong.” 45 Rather, under

Iowa law, evidence of exposure is legally sufficient to support a finding of

substantial factor on a fact-specific basis; a determination that:

         involves the interrelationship between the use of a defendant’s
         product at the workplace and the activities of the plaintiff at the
         workplace. This requires an understanding of the physical
         characteristics of the workplace and of the relationship between the
41
         Beeman v. Manville Corp. Asbestos Disease Comp. Fund, 496 N.W.2d 247, 254 (Iowa
1993).
42
         Thompson v. Kaczinski, 774 N.W.2d 829, 835 (Iowa 2009).
43
       Feld v. Borkowski, 790 N.W.2d 72, 76 (Iowa 2010) (citing Thompson, 774 N.W.2d at
834-35).
44
       Lohrmann v. Pittsburgh Corning Corp., 782 F.2d 1162-63 (4th Cir. 1986) (articulating a
frequency, regularity, and proximity test).
45
         Spaur, 510 N.W.2d at 859.

                                            - 12 -
      activities of the direct users of the product and the bystander plaintiff.
      Within that context, the factors to be evaluated include the nature of
      the product, the frequency of its use, the proximity, in distance and
      time, of a plaintiff to the use of a product, and the regularity of the
      exposure of that plaintiff to the use of that product. 46

This Court, when previously applying Iowa’s standard, articulated a number of

factors that may be relevant, including: the nature of the product; the frequency of

its use; the proximity, both in physical distance and temporal relation, of a plaintiff

to the product; the regularity of the product’s use; the physical layout of the

location where the product was used, including the presence and location of walls

or other barriers; and the “sheer quantity” of the product present. 47

      B. Insufficient GE Product Identification

      Michael Jamesson is the only plaintiff who alleges exposure to GE asbestos-

containing products. During his deposition testimony, Mr. Jamesson admitted that

he did not recall seeing GE’s name on any product that he was exposed to. There

is no evidence in the record revealing: (1) the quantity of any GE products

allegedly present at the Cedar Rapids plant; (2) whether any GE products that may

have been present there contained asbestos; or (3) to what degree – if at all – Mr.

Jamesson was exposed to any GE product. In turn, an essential element of his



46
      Id. (citation omitted).
47
      Heddinger v. Ashland Oil, Inc., 2012 WL 1142938, at *5 (Del. Super. Ct. Jan. 13, 2012).

                                           - 13 -
claim lacks sufficient evidentiary support for a reasonable juror to find in his

favor. 48

       While plaintiffs are always entitled to all reasonable inferences upon a

summary judgment motion, “[t]he Court must decline to draw an inference for the

non-moving party if the record is devoid of facts upon which the inference

reasonably can be based.” 49 Just so here. Mr. Jamesson has failed to produce any

probative evidence demonstrating any exposure to a GE asbestos-containing

product, let alone show that his lung cancer was caused by a GE product. It being

Mr. Jamesson’s threshold burden to show that a GE product caused his harm, the

failure to do so warrants summary judgment. 50 And so, GE’s Motion for Summary

Judgment must be GRANTED.

       C. Sufficient Product Identification and Nexus - Anna Rose Hartgrave
                                                        and Yvonne Weaver

       Viewing the facts in the light most favorable to the non-moving plaintiffs, it

appears clear that Ms. Hartgrave and Ms. Weaver each experienced significant dust

exposure from various molding compounds over the course of decades of

combined employment at Square D. As a result, Ms. Hartgrave and Ms. Weaver



48
       Edmisten, 2012 WL 3264925 at *2.
49
       In re Asbestos Litigation (Helm), 2007 WL 1651968 at *16.
50
       Edmisten, 2012 WL 3264925 at *2.

                                           - 14 -
worked extensively with and around asbestos material and respirable dust created

from asbestos-containing molding compounds, some of which Reichhold supplied.

Both worked long-term in the molding department, specifically working with

manual molding presses that were then-reserved for the female employees. In

order to operate these presses, Ms. Hartgrave and Ms. Weaver were required to

open the presses, remove finished products, and manually load the presses with

molding compound.          At the completion of each cycle, the operators would

additionally have to clean the individual finished pieces by blowing off the “flash”

or residual material. This process created respirable dust that each was exposed to.

In addition to the exposure from their own machines, these manual presses were

adjacent to the automatic press area. There airborne dust was commonly present

and was constantly circulated and re-circulated by the dozens and dozens of fans

present in the molding department.

         Under Iowa law, the Lohrmann three-part standard is not a rigid standard,

rather it is a consideration for the Court when making its broader fact-specific

inquiry into the sufficiency of the evidence of exposure to a specific product as a

substantial factor.51 While the direct evidence of exposure by Ms. Hartgrave and

Ms. Weaver to Reichhold’s products may be thin, the Court cannot end the inquiry

there.    Rather, it must also consider their proximity to the product, the total

51
         Spaur, 510 N.W.2d at 859.

                                        - 15 -
duration of their exposure, and the layout of the plant. 52 Upon a careful review of

the entirety of the record, including deposition testimony regarding the layout of

the plant and co-workers’ recollections of the details of Ms. Hartgrave’s and Ms.

Weaver’s employment, there is sufficient evidence of exposure to Reichhold’s

asbestos-containing product such that the Court is not “reasonably certain that

there is no triable issue” and the Court will therefore exercise its discretion “to

decline to decide the merits of [their] case[s] in a summary adjudication.”53

Applying the fact-specific Iowa causation standard, the evidence in the record

satisfies Ms. Hartgrave’s and Ms. Weaver’s burden at this summary judgment

stage. Put simply, there remain genuine issues of material fact regarding both

product identification and product nexus such that Reichhold has failed to

demonstrate that it is entitled to judgment as a matter of law. 54



52
       Id.; Heddinger, 2012 WL 1142938, at *5.
53
       Lukk v. State Farm Mut. Auto. Ins. Co., 2014 WL 1891000, at *6 (Del. Super. Ct. March
31, 2014) (quoting Cross, 258 A.2d at 278).
54
        Reichhold urges the Court to adopt its interpretation of the factual record. Plaintiffs’ and
Reichhold’s competing factual interpretations derive from differing historical witness
recollections of the presence of and Plaintiff Weaver’s and Plaintiff Hartgrave’s exposure to—or
lack thereof—Reichhold’s allegedly asbestos-containing material. To reach the conclusion that
Reichhold urges, however, the Court would have to engage in a fundamental determination of
the credibility of each side’s respective witnesses, an endeavor not permitted at the summary
judgment stage. See Cerberus Int’l, Ltd. V. Apollo Mgmt., L.P., 794 A.2d 1141, 1150 (Del.
2002); Nationwide Gen. Ins. Co. v. Mendes, 2007 WL 1748651, at *3 (Del. Super. Ct. May 31,
2007). The necessity of a credibility determination in order to grant Reichhold’s summary
judgment motions as they pertain to Plaintiff Weaver and Plaintiff Hartgrave further make
summary judgment inappropriate.

                                               - 16 -
      Reichhold’s Motions for Summary Judgment as to Plaintiff Hartgrave and

Plaintiff Weaver are, therefore, DENIED.

      D. Insufficient Product Nexus - Michael Jamesson

      During Mr. Jamesson’s time at Square D, by his own account, his exposure

to any asbestos-containing material was sporadic and minimal. His first year at the

Cedar Rapids plant was spent as a laborer, cleaning and performing miscellaneous

other tasks throughout the entire plant. For the following decade, Mr. Jamesson

worked in shipping and receiving, cataloguing incoming packages, stocking

materials, and making deliveries to various departments. He recalled exposure to

only a single brand of molding compound, Plenco, and cannot recall any exposure

to a Reichhold product. This is unsurprising; the uncontroverted evidence is that

Reichhold was a minor supplier to the Square D plant as a whole.

      Mr. Jamesson’s alleged exposure to any molding compound was admittedly

neither frequent nor regular.   He did not work in an area of the plant that

commonly experienced respirable dust from such, and the layout of the plant

insulated him from any regular exposure.        In turn, Mr. Jamesson fails to

demonstrate, even under the flexible Iowa standard, exposure to any Reichhold




                                       - 17 -
product, much less that such a product was a substantial factor in causing his

illness. 55

        Reichhold’s Motion for Summary Judgment as to Mr. Jamesson is, in turn,

GRANTED.

        E. Insufficient Product Nexus - Roger Gordon

        Beyond a single statement that “[Mr.] Gordon . . . was Michael Jamesson’s

supervisor for six months when Mr. Jamesson began working at the Square D

Cedar Rapids plant in 1968,” Roger Gordon failed to introduce any evidence that

could support a reasonable inference that he was exposed to a Reichhold asbestos-

containing compound. 56 No evidence has been provided to detail Mr. Gordon’s

work history, his duties at the Square D plant, or to what degree he could have

been exposed to any asbestos-containing material. Plaintiff asks the Court to rely

on surmise to divine Mr. Gordon’s alleged damaging exposure from the simple

statement that he supervised Mr. Jamesson (whose own evidence of exposure to

asbestos-containing materials the Court just above found lacking) for a six-month

55
        See Herring, 2008 WL 4444555, at *2 (“All reasonable inferences go in favor of the
non-moving party at the summary judgment stage of the proceedings; however there must still be
“substantial support” for such inferences in the record.”).
56
       In fact, in Mr. Gordon’s 11-page “Memorandum [] in Opposition to Motion by Defendant
Reichhold, Inc. for Summary Judgment” (Trans. I.D. 54931445), this is the sole reference to Mr.
Gordon. The rest of the 11-page memorandum is devoted to a recitation relating to Mr.
Jamesson, Mr. Jamesson’s employment history, Mr. Jamesson’s alleged exposure to asbestos-
containing material, and arguments as to why a summary judgment motion against Mr. Jamesson
should fail. No similar evidence or arguments are offered regarding Reichhold’s motion for
summary judgment on Mr. Gordon’s claims.

                                            - 18 -
period in 1968. This falls far short of meeting Plaintiff’s burden, and therefore

Reichhold’s Motion for Summary Judgment as to Mr. Gordon must be

GRANTED also.

   V.     CONCLUSION

        For the foregoing reasons, Defendant General Electric Co.’s Motion for

Summary Judgment is GRANTED; Defendant Reichhold’s Motions for Summary

Judgment as they pertain to Plaintiffs Roger Gordon and Michael Jamesson are

GRANTED; Defendant Reichhold’s Motions for Summary Judgment as they

pertain to Plaintiffs Anna Hartgrave and Yvonne Weaver are DENIED.

IT IS SO ORDERED.

                                     /s/ Paul R. Wallace
                                     Paul R. Wallace, Judge

Original to Prothonotary
cc: Counsel via File & Serve




                                      - 19 -